Name: Council Regulation (EEC) No 2428/89 of 28 July 1989 on the application of Decision No 1/89 of the EEC-Cyprus Association Council derogating from the provisions concerning the definition of the concept of "originating products" laid down in the agreement establishing an association between the European economic Community and the Republic of Cyprus
 Type: Regulation
 Subject Matter: international trade;  European construction;  Europe
 Date Published: nan

 8 . 8 . 89 Official Journal of the European Communities No L 230/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2428/89 of 28 July 1989 on the application of Decision No 1/89 of the EEC-Cyprus Association Council derogating from the provisions concerning the definition of the concept of 'originating products' laid down in the agreement establishing an association between the European Economic Community and the Republic of Cyprus The text of the Decision is annexed to this Regulation .THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Agreement establishing an Association between the European Economic Community and the Republic of Cyprus (') was signed on 19 December 1972 and entered into force on 1 June 1973 ; Whereas the Additional Protocol (2) to the said Agreement was signed at Brussels on 15 September 1977 and entered into force on 1 June 1978 ; Whereas, pursuant to Article 25 of the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation, annexed to the Additional Protocol, as extended by Article 2 of the Protocol laying down the conditions and procedures for the implementation of the second stage of the Agreement establishing an association between the European Economic Community and the Republic of Cyprus and adapting certain provisions of the Agreement (3), which was signed at Luxembourg on 19 October 1987, entered into force on 1 January 1988 and force an integral part of the agreement, the EEC-Cyprus Association Council has adopted Decision No 1 /89 derogating from the rules of origin applicable to certain textile products ; I Whereas that Decision should be made to apply within the Community, HAS ADOPTED THIS REGULATION : Article 1 Decision No 1 /89 of the EEC-Cyprus Association Council shall apply in the Community. Article 2 1 . The quantities listed in Annex I to Decision 1 /89 shall be administered by the Commission. If an importer enters for the circulation in a Member State a product covered by a certificate EUR 1 bearing the endorsement referred to in Article 4 of Decision No 1 /89 and that entry is accepted by the customs authorities, the Member State concerned shall, by notifying the Commission, draw an amount corresponding to the requirements. 2. Requests for drawings, endorsed with the date of acceptance of the said entry and the serial number of the certificates EUR 1 , must be forwarded to the Commission forthwith. 3 . Drawings shall be granted by the Commission in chronological order of the date of acceptance by the customs authorities of the Member State concerned of the entry for free circulation to the extent that the available balance of the said amount so permits. 4. Should a Member State fail to use the quantities it has drawn, it shall return them as soon as possible. 5 . If the quantities requested are greater than the available balance of the amount, they shall be granted pro rata, pursuant to paragraph 3 . The Commission shall inform the Member State of the drawings made. Member States shall be informed forthwith when the quantity has been used up. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 133, 21 . 5. 1973, p. 2. O OJ No L 339, 28 . 12 . 1977, p. 2. (3) OJ No L 393, 31 . 12 . 1987, p. 2. No L 230/2 Official Journal of the European Communities 8 . 8 . 89 This Regulation shall be binding in its entirety and directly applicable in all Member States. J Done at Brussels, 28 July 1989. For the Council The President M. CHARASSE